Citation Nr: 0607070	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  97-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected postoperative cyst of the anal region with 
scarring, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, M.B. and K.P.

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1967 to March 1970.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of November 1995 and November 1998 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in May 2002.  A transcript of the hearing is 
associated with the veteran's VA claims folder.

The Board remanded this case in August 2003 in order to 
provide the veteran proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  This was accomplished.  
In September 2005, the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case which continued 
to deny the veteran's claims.

The tinnitus claim

The Board regrets that it is unable to adjudicate the issue 
of entitlement to an increased disability rating for service-
connected tinnitus at this time.  The United States Court of 
Appeals for Veterans Claims (the Court) recently issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have that 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  In this case, 
the veteran filed a claim of entitlement to service 
connection for tinnitus in November 1998, which was granted 
at 10 percent in a November 1998 rating decision.  The 
veteran seeks a rating higher than 10 percent for service-
connected tinnitus, thereby making the claim subject to the 
stay under the first criteria.  

Accordingly, Board action on the tinnitus issue is stayed, 
and no decision will be rendered at this time.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed, 
including this case, will be resumed.   

Issue not on appeal

In addition to the tinnitus issue (which now has been stayed, 
as discussed above) and the cyst issue (which is the subject 
of this decision) the Board remanded a third issue, 
entitlement to an increased disability rating for post-
traumatic stress disorder, then evaluated as 50 percent 
disabling.  In an August 2004 rating decision, the RO 
increased the veteran's service-connected post traumatic 
stress disorder (PTSD) to 100 percent disabling.  The veteran 
has been granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities.  Accordingly, the pending 
appeal as to that issue is abrogated.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 



FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate his service-
connected skin disability.


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for service-connected postoperative cyst of the anal region 
with scarring is denied based on the veteran's failure to 
report for a scheduled VA examination.  38 C.F.R. § 3.655 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The VCAA

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  For reasons 
expressed immediately below, the Board finds that resolution 
of the issue is based on the operation of law and that the 
VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a physical examination.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, the RO 
scheduled VA medical examination in August 2005 to determine 
the severity of the veteran's service-connected skin 
disability.  However, the veteran failed to appear without 
showing good cause.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and is thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The consequences of the veteran's refusal 
to report for the scheduled VA examination will be discussed 
below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning, supra.

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See a letter dated October 19, 2004 to 
the veteran which specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claim.  VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
As noted above in the Introduction, the veteran testified 
before the undersigned Veterans Law Judge at a personal 
hearing in May 2002.

Pertinent Law and Regulations

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized. 
Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2005).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2005); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).



Analysis

Factual background

The RO sent the veteran a letter in July 2005, indicating 
that an examination was being ordered to determine the 
current level of his service-connected skin disability.  The 
letter informed the veteran he would "receive notice soon 
from the VA medical facility that will conduct the 
examination advising you of the date, time, and place of this 
examination."  This letter provided him with the notices of 
the consequences of a failure to report to such without good 
cause under 38 C.F.R. § 3.655 (2005).  The letter 
specifically noted that upon failure to report for a VA 
examination scheduled in conjunction with an increased 
disability rating, the claim shall be denied.

The RO scheduled a VA examination in August 2005 in order to 
determine the current severity of the veteran's service-
connected postoperative cyst of the anal region with 
scarring.  The veteran failed to report for that scheduled 
examination.  

The veteran did not offer an explanation as to why he failed 
to appear for his VA examination.  Based on such, the RO 
issued a SSOC in September 2005 denying his increased rating 
claim pursuant to 38 C.F.R. § 3.655.   The veteran did not 
respond to the September 2005 SSOC, and the case was 
certified to the Board.  The veteran was notified of 
certification in November 2005.

The veteran's representative submitted a statement on the 
veteran's behalf dated February 7, 2006.  No explanation as 
to the veteran's failure to report for his July 2005 VA 
examination was made.

Discussion

It is clear from the background detailed above that the 
veteran failed without explanation to report for a VA C&P 
examination which was scheduled to evaluate his service-
connected skin condition.  It is plain from the record before 
the Board that the veteran has been advised of what was 
required of him to adjudicate his claim, but he has failed to 
comply.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); Wood at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain his 
failure to report for the examination.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655 (2005)] for failing to report 
for a scheduled examination.  As discussed above, the 
veteran's representative offered no argument as to why the 
veteran failed to report for his scheduled VA skin 
examination.  Indeed, the veteran's representative did not 
even make specific arguments as to his service-connected skin 
disability, instead focusing on the issue of entitlement to 
an increased disability rating for tinnitus.  VA cannot wait 
to decide its claims until a veteran determines that a VA 
examination is most conducive to his schedule.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . .  ."  In this case, as noted by the RO, a 
VA examination was indeed necessary to grant the benefit 
sought by the veteran, namely an increased rating for his 
service-connected skin disability.  
Cf. 38 C.F.R. § 3.159(c)(4) (2005).  

First, as alluded to by the RO, it has been a number of years 
since the last VA C&P examination.  The evidence of record is 
clearly stale.  The Court has impressed on VA on many 
occasions the necessity of obtaining a recent VA examination.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].   

There is another significant factor to consider in this case.  
During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).  That a 
more recent examination is necessary is indicated by the fact 
that the RO asked the examiner to indicate evidence of 
exfoliation, extensive lesions, or marked disfigurement in 
the August 2005 VA examination in an effort better determine 
whether the veteran met the new schedular criteria for an 
increased disability rating.  Further examination is 
obviously necessary for that purpose.  

Moreover, there is of record no other more recent evidence, 
such as VA outpatient treatment records or private medical 
reports, which would serve to eliminate the necessity of the 
veteran's reporting for another skin examination.  See 
38 C.F.R. § 3.326 (2005).  The most recent VA outpatient 
treatment record is dated in July 2003.  Of particular 
concern is that the examiner identified dermatitis, not an 
cyst, and suggested that the veteran be referred to 
dermatology.  No dermatological evaluation was subsequently 
done; thus, the need for a VA examination as expressed by the 
RO.

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.  38 C.F.R. § 3.655 provides that when 
an examination is scheduled in conjunction with a claim for 
increase or any original claim other than an original 
compensation claim, the claim shall be denied.  The claim for 
an increased disability rating for service-connected 
postoperative cyst of the anal region with scarring is 
therefore denied.  See 38 C.F.R. § 3.655 (2005).

Additional comment

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claim is being denied based on a failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.  As was noted in the factual background 
provided above, the RO in fact considered the matter of the 
veteran's failure to report for the scheduled VA examination.  
In the September 2005 SSOC, the RO specifically addressed the 
veteran's failure to appear for VA examination and cited the 
regulation pertaining to the consequences.  The veteran did 
not subsequently express a willingness to report for 
examination.  Under these circumstances, he has been accorded 
appropriate due process.


ORDER

Entitlement to an increased disability rating for 
postoperative cyst of the anal region with scarring is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


